Citation Nr: 0608511	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  02-17 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for mechanical low 
back strain with degenerative disc disease (DDD), currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for a bilateral leg 
disability.

3.  Entitlement to service connection for a bilateral arm or 
elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from October 1983 to 
October 1987.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  In January 2005, the veteran 
testified before the undersigned Acting Veterans Law Judge at 
a videoconference hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was last issued a supplemental statement of the 
case (SSOC) in regard to the claim for an increased 
evaluation for his service-connected low back pain with DDD 
on September 5, 2003.  This evaluated his low back disorder 
under the regulations in effect prior to September 23, 2002 
and those in effect as of September 23, 2002.  However, the 
regulations for evaluating spinal disorders were amended for 
a third time, effective September 25, 2003.  The veteran's 
condition has never been evaluated under these amended 
criteria, nor has he been informed of the amendments made to 
the rating schedule.  Therefore, until the veteran has been 
properly informed of the amendments made to the applicable 
regulation, the Board cannot proceed to the merits of the 
claim without possible prejudice to the veteran. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).



The veteran was last examined by VA in April 2003.  Given the 
age of this examination and given his January 2005 hearing 
during which referred to suffering "incapacitating 
episodes," the Board finds that another VA examination would 
be helpful prior to a final determination as to the degree of 
disability resulting from his service-connected low back 
disorder.  Furthermore, the veteran has asserted that he has 
bilateral leg disabilities, which he has argued are distinct 
manifestation of the low back disorder.   The recent 
amendments to the rating criteria would permit separate 
evaluations for any neurological involvement of the 
extremities caused by the service-connected low back 
disability.  However, it is unclear from the record whether 
the veteran suffers from neurological involvement in the 
lower extremities as a result of his low back DDD or from 
some other distinct disorder of the lower extremities.  This 
must be clarified before a final determination can be made as 
to the claim for service connection for a bilateral leg 
disability.

The veteran has also requested service connection for 
bilateral arm or elbow disorders.  The service medical 
records do show injuries to each elbow in service.  There was 
no mention made of any elbow complaints until approximately 
1997, after a November 1996 work-related motor vehicle 
accident, of ulnar nerve entrapment on the left.  In November 
2000, his private physician stated that the veteran had 
severe bilateral crush syndrome which was related to the 
injuries sustained in service.  However, this opinion made no 
mention of the November 1996 motor vehicle accident.  The VA 
examination conducted in April 2003 did not note any 
abnormalities of the upper extremities; unfortunately, no 
specific tests of the upper extremities were conducted and no 
opinion was offered as to the etiology of any upper extremity 
disorders present.  As a consequence, it is found that a VA 
examination that addresses this question would be helpful 
prior to a final determination of the veteran's claim.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(CAVC) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claim for service connection and for 
establishing an increased rating for his low back, but he was 
not provided with notice of the type of evidence necessary to 
establish the disability rating concerning the service 
connection claims or for the effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar.3, 2006).

2.  Afford the veteran complete VA 
orthopedic and neurological examinations 
of the low back, upper extremities, and 
lower extremities.  The claims folder, to 
include the service medical records, must 
be made available to the examiner prior to 
the examination, and the examiner must 
indicate in the examination report that 
the claims folder was so reviewed.  All 
special studies and testes deemed 
necessary to fully evaluate the veteran's 
condition must be conducted.

   

(A)  In regard to the back, the 
examiner should fully describe the degree 
of limitation of motion of the low back.  
Any limitation of motion must be 
objectively confirmed by clinical findings 
such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  
Complete range of motion studies should be 
performed to accurately ascertain the 
amount of limitation of motion present in 
the low back.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain should also be indicated.  
38 C.F.R. § 4.40 (2005).  It should be 
indicated whether there is more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 
(2005).

	(B)  The orthopedic and the 
neurological examinations should indicate 
whether the veteran suffers from any 
neurological deficits in the lower 
extremities as a result of the low back 
DDD.  The examinations should indicate 
what nerves, if any, are involved, and the 
degree of impairment should be described 
(mild, moderate, moderately severe, or 
severe).  

	If any other distinct lower extremity 
disabilities are identified, the examiner 
must render an opinion as to whether there 
is a 50 percent probability or greater (as 
likely as not) that they are etiologically 
related to the service-connected low back 
DDD.

	(C)  The examination of the upper 
extremities should provide a definitive 
diagnosis of any disorders of the upper 
extremities.  The examiners must also 
render an opinion as to whether it is at 
least as likely as that any diagnosed 
disorders of the upper extremities are 
etiologically related to the injuries to 
the elbows sustained in service, or a 50 
percent probability or greater (as likely 
as not) that any diagnosed disorders are 
related to an intercurrent work injury 
sustained in 1996.

A complete rationale for all opinions 
expressed must be provided.

The veteran should be informed of the 
importance of reporting to the scheduled 
examinations, and should be informed of 
the consequences of failing to so report.  
See 38 C.F.R. § 3.655 (2005).

3.  Once the above-requested development 
has been completed, the RO must 
readjudicate the veteran's claims under 
all applicable laws and regulations.  In 
regard to the claim for an increased 
evaluation for the low back DDD, the RO 
must consider the claim under all 
applicable rating criteria, to include the 
September 25, 2003 amendments.  If the 
decisions remain adverse to the veteran, 
he and his representative must be provided 
an appropriate SSOC and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

